DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an electronic mail from Wei Te (Joseph) Chung (Reg. No. 43,325) on September 7, 2022.
The application has been amended as follows: 
IN THE CLAIMS
1.  A display panel comprising: 
a flexible substrate; and 
a plurality of bent traces; 
the flexible substrate including:
a display portion, a bent portion, and a bezel portion being arranged in the recited order, the bezel portion and the display portion being stacked through a bending of the bent portion; 
the bent portion being provided with the plurality of bent traces, material of the bent traces including a first material, and the first material being a conductive material having a melting point lower than 250 [Symbol font/0xB0]C;
wherein each of the bent traces includes a plurality of first trace layers and a the second trace layers are covered by an organic insulating layer, a portion of the organic insulating layer corresponding to each of the second trace layers is provided with two grooves respectively exposing [[the]] two opposite side edges of each of the second trace layers, the first trace layers are respectively formed in the grooves, and material of each of the first trace layers is the first material.

3.  (Canceled)

5-9.  (Canceled)

10.  A repair method of a display panel, applied to the display panel claimed in claim 1, comprising the following steps: 
heating the bent traces such that the first material of the bent traces is melted when the bent traces are broken on the bent portion; 
using droplets of the melted first material to flow and fill broken positions of the bent traces; and 
stopping heating, the first material being solidified, and disconnected sections of the broken bent traces being reconnected by the first material.

Election/Restrictions
Claims 1 and 4 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 10, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups I and III as set forth in the Office action mailed on March 1, 2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1, 4 and 10 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not teach or suggest at least the limitations “a portion of the organic insulating layer corresponding to each of the second trace layers is provided with two grooves respectively exposing two opposite side edges of each of the second trace layers, the first trace layers are respectively formed in the grooves” in combination with other limitations as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Primary Examiner, Art Unit 2811